Citation Nr: 0924763	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  98-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a respiratory 
disability. 

3.  Entitlement to service connection for a neurological 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
November 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1998 and October 2001 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a heart disability and a 
respiratory disability, and declined to reopen the previously 
denied claim for service connection for a neurological 
disability.  

In February 2004, the Veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.  In 
January 2006, the Board remanded the Veteran's coronary 
artery disease and chronic obstructive pulmonary disease 
claims for additional development.  In a separate decision 
issued that month, the Board reopened and remanded the 
Veteran's claim for service connection for a neurological 
disability.

The Board issued a February 2008 decision declining to reopen 
the Veteran's claim for service connection for a 
gastrointestinal disability.  That decision did not reach the 
issues in this decision and those issues remain before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In a remand issued in January 2006, the Board requested that 
the Veteran be afforded a VA examination and opinion to 
address the nature and etiology of his claimed heart and 
respiratory disabilities and to determine whether such 
disabilities were related to his period of active duty, 
including to his claimed in-service exposure to noxious fumes 
while welding.  In a separate decision that month, the Board 
reopened the Veteran's claim for service connection for a 
neurological disability and remanded that claim to provide 
the Veteran with the opportunity for a VA examination to 
address the current nature and etiology of his tremors, 
including an opinion as to whether or not that condition was 
related to service.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (2008).  In addition to the above development, 
the Board requested the Veteran's VA medical records dated 
from June 2005.  Finally, the Board directed that, following 
the completion of all development, the Veteran's claims for 
service connection for heart, respiratory, and neurological 
disabilities be readjudicated, addressing all new evidence 
added to the file, and that, if any aspect of the decision 
remained adverse to the Veteran, a supplemental statement of 
the case be issued.

Pursuant to the Board's remand, the Veteran's VA medical 
records were obtained.  Additionally, he was afforded a July 
2006 VA examination in which the examiner diagnosed the 
Veteran with coronary artery disease and chronic obstructive 
pulmonary disorder, but determined that, based upon the 
Veteran's statements, a clinical evaluation, and a review of 
the claims folder, those heart and respiratory disabilities 
were less likely than not related to service.  The Veteran 
also underwent a March 2006 VA neurological examination in 
which he was diagnosed with moderately severe essential 
tremors of both upper extremities with mild voice tremors.  
Moreover, the VA neurological examiner opined that, based on 
the results of a clinical evaluation and a review of the 
claims folder, it was more likely than not that the Veteran's 
tremors began while he was in the military.  

The Board acknowledges that in an April 2009 statement, the 
Veteran's service representative asserted that the Veteran's 
July 2006 VA examination was inadequate because it did not 
address the issue of the Veteran's heart disability.  
However, the Board notes that, while that July 2006 VA 
examination was titularly labeled a "VA respiratory 
examination," the conducting examiner did, in fact, address 
the nature and etiology of the Veteran's heart and 
respiratory disabilities and issued an opinion regarding the 
etiology of each disability.  Thus, the Board finds that a 
remand for an additional VA examination and opinion is not 
warranted with respect to the Veteran's claim for service 
connection for a heart disability.

Nevertheless, the Board does find that a remand is necessary 
prior to further disposition of the claims.  The Veteran's VA 
medical records were obtained and he was afforded VA 
examinations and opinions with respect to his claims for 
service connection for heart, respiratory, and neurological 
disabilities, pursuant to the Board's January 2006 remand.  
However, those claims were not readjudicated prior to being 
returned to the Board.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Furthermore, new evidence has been added to the claim with no 
waiver of agency of original jurisdiction consideration and 
must be remanded for the issuance of a supplemental statement 
of the case.  38 C.F.R. § 20.1304(c) (2008).  Accordingly, 
the Board finds it necessary to remand this case for such 
readjudication to take place prior to further appellate 
review.  While the further delay of this long-pending appeal 
is truly regrettable, due process considerations require such 
action. 

Accordingly, the case is REMANDED for the following action:

After reviewing the newly received VA 
medical records, the reports of the March 
and July 2006 VA examinations, and all other 
pertinent evidence of record, readjudicate 
the Veteran's claims for service connection 
for heart, respiratory, and neurological 
disabilities.  If any aspect of the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate period for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

